Appellant was convicted of betting at a game played with dice, commonly known as "craps," not being played at a private residence, and fined $10; hence this appeal. Appellant requested the court to instruct the jury that, if they believed from the testimony that the game was a banking game or table, they should acquit. This was refused. In this there was no error. It makes no difference whether the game was a banking game or table, or not; if the defendant bet at it, he violated the law. Appellant requested the court to charge the jury that the defendant was presumed to be innocent, etc., which was refused. In the main charge the court instructed the jury that "the defendant in a criminal case is presumed to be innocent until his guilt is established by legal evidence beyond a reasonable doubt; and, in case you have a reasonable doubt as to the guilt of defendant, you will acquit him, and say by your verdict, 'Not guilty.' " This was all that was required from the court. The evidence amply supports the verdict, and the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.